Title: To Benjamin Franklin from Robert Morris: Two Letters, 18 May 1782
From: Morris, Robert
To: Franklin, Benjamin


I.
Sir.
Office of Finance 18th May 1782
I have left the enclosed Letter open for your Excellency’s Perusal and am to request that you will be Pleased to apply to the Court and learn what Opportunities may Offer for making the Shippments of Money within directed. The Alliance was Spoken with twenty seven Days ago off the Banks of Newfoundland being then bound for this Port. If she has not changed her distination I have very little hopes of her arrival as there are now no less than seven Ships of the Enemy in our Bay. But I am not without hopes that she may arrive in Boston altho she must run the Gauntlet to do even that as there are two Ships one of them of fifty Guns now cruizing in Boston Bay— Indeed the Vigilance of the Enemies numerous Cruizers is so great and they are so much unchecked by any Apprehensions that it must be by a kind of Miracle if any Vessel escapes them—

I am with perfect Respect & Esteem Sir Your Excellencys Most Obedient and humble Servant
Robt Morris

P.S. Enclosed is a List of the Bills drawn on you in favor of Mr Grand—
  His Excellency Benjamin Franklin Esqr. Minister plenipoy. of the Unted States
  Second

 
Endorsed: Mr Morris
 
II.
Sir.
Office of Finance 18th. May 1782—
I am to pray your Excellency to take Charge of the enclosed Letter to Messrs. le Couteulx and Co. You will remember Sir that the Court by their Minister here empowered me to draw twelve hundred thousand Livres, I drew only for Eleven hundred and ninety five thousand Livres intending the Remainder to be in Part Payment of the Bankers Commissions and Charges. I have some Reason to believe the Court have only paid the Sum drawn for which your Excellency can know from Messrs le Couteulx. If they have paid no more I must request of you Sir, to procure the remaining five thousand Livres from the Court for Messr le Couteulx and I must farther pray you to inform Mr. Grand of the Result as I have given him eventual orders for Payment of their Account.
I have the Honor to be with perfect Esteem & Respect Sir Your most obedient and humble Servant.
Robt Morris
  

  
  His Excellency Benjm. Franklin Esqr. Minister Plenipoy. of the United States.
  third
Endorsed: Mr Morris
 